Citation Nr: 1706171	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent, excluding the periods of temporary total (100 percent) disability rating for inpatient treatment (July 8, 2008 to September 30, 2008; September 8, 2009 to October 31, 2009; August 25, 2013 to January 31, 2014 and November 24, 2015 to March 31, 2016) for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions from the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the AOJ denied the Veteran's TDIU claim in a rating decision dated July 2009.  Subsequently, the Veteran filed a notice of disagreement (NOD) in September 2009 disputing the rating decision and requesting that the TDIU issue be included with his already pending PTSD disability rating appeal.

In May 2011, the Board remanded the issue of PTSD for additional development to include obtaining VA treatment records and scheduling the Veteran for a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, with the exception of the temporary total ratings, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent, excluding the periods of 
100 percent disability rating for inpatient treatment (July 8, 2008 to September 30, 2008; September 8, 2009 to October 31, 2009; August 25, 2013 to January 31, 2014 and November 24, 2015 to March 31, 2016) for PTSD with alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2016).

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, VA vocational rehabilitation, Social Security, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in June 2008, March 2009, September 2011, and July 2014.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-27 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the rating schedule is based upon the DSM-5.  38 C.F.R. § 4.130.  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero to 100 percent, representing the psychological, social and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited to solely whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-43; see also 38 C.F.R. § 4.126(a).

Factual Background and Analysis
PTSD from January 18, 2008 to July 8, 2008

In July 2008, the Veteran was initially assigned a 50 percent disability rating for PTSD, effective January 17, 2008.  The Veteran asserted that a higher disability rating was warranted.

The Board remanded in June 2011 directed that VA mental health records prior to 2008 be requested.  The records recovered prior to 2008 mainly involved physical ailments.

A January 2008 VA treatment note recorded that the Veteran was diagnosed with Alcohol Dependence in early remission, Tobacco Dependence with early remission, Generalized Anxiety Disorder and Substance Induced Mood Disorder vs Major Depression Disorder.  The Veteran was receiving outpatient care at the time because had begun drinking heavily.  See January 2008 VA Treatment (Sioux Falls).  He was experiencing nightmares and difficulty sleeping.  Additionally, the Veteran asserted that he was irritable and angry, which was causing problems with his children.  The examiner observed that the Veteran was alert, oriented and cooperative.  Medications prescribed for the Veteran were Fluoxetine and Prazosin.  The doctor was reluctant to place the Veteran on Benzodiazepines due to his past chemical dependency.

The following month in February 2008, the Veteran applied to a VA Domiciliary (DOM) program after being convicted and serving ten days in jail for his second Driving Under the Influence (DUI) arrest.  See February 2008 VA Treatment.  The placement screening form diagnosed the Veteran with Alcohol Dependence, Substance Induced Mood Disorder vs Major Depressive Disorder, Generalized Anxiety Disorder, and provisional PTSD.  The Veteran stated that he wanted to enter an inpatient program due to his history of alcoholism, PTSD, depression and sleep apnea.  At the time of the screening the Veteran expressed a prior plan to commit suicide, but stated he did not have a current plan and had never attempted suicide.  

The Veteran was admitted to the VA DOM program in February 2008.  
See February 2008 VA Treatment.  A VA treatment note on the day of admission annotated that the Veteran entered the program seeking treatment for nightmares, anxiety, sleeping disorder, depression, and anger issues.  His wife attended the session and asserted that if the Veteran did not control his behaviors she would take the children and leave.  

The Veteran was afforded a VA PTSD examination in June 2008.  He stated that issues with his mood began approximately three years ago and he experienced nightmares, intrusive thoughts, hallucinations related to the fire, and he awakened panic stricken.  Additionally, the Veteran reported that he was isolated, did not have any friends, and was irritable along with feelings of anger.  He also reported problems with concentration, attention span, and memory.  At the time of the examination the Veteran had recently lost his job and been unable to hold a job consistently for approximately three years.  The examiner noted that the Veteran was pleasant but anxious; and his speech was fairly rapid.  His thoughts however were clear, logical and goal oriented.  The Veteran did not have homicidal ideations and understood he was having problems with PTSD as well as substance dependency issues.  The examiner determined that the Veteran met the DSM-IV criteria for a PTSD diagnosis and concluded that the Veteran's symptoms caused moderate occupational impairment.

Following the VA PTSD examination an RO decision in July 2008 granted the Veteran service-connection for PTSD with a rating of 50 percent disabling, effective January 17, 2008.  

In July 2008, the Veteran entered a VA Residential Rehabilitative Treatment Program (RRTP).  His admission diagnosis was Alcohol Dependence.  The Veteran reported that he still desired to drink although he had completed a DOM alcohol program only six months prior.  He did not express homicidal or suicidal ideations at the time of admission.  Although he reported a DUI arrest; the Veteran asserted he had no prior arrests for harming or threatening other individuals.  It was noted that the Veteran was competent to manage his own medications.  Subsequently, after entering the RRTP program an RO decision dated September 2008 temporarily increased the Veteran's PTSD disability rating to 100 percent disabling, effective July 8, 2008. A rating reduction of 50 percent disabling for PTSD was also assigned beginning October 1, 2008.  

Following review of the evidence, the Board finds that a rating in excess of 
50 percent disabling for the Veteran's PTSD during this period is not warranted.  Throughout this stage of the appeal the Veteran's symptoms were consistent with occupational and social impairment with reduced reliability and productivity.  The Veteran displayed symptomatology such as panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The 2008 VA examiner diagnosed the Veteran with PTSD and concluded his symptoms caused moderate occupational impairment.  The Veteran did not exhibit symptoms that would warrant a 70 percent disability rating such as suicidal ideation, obsessional rituals, speech intermittently illogical, impaired impulse control or neglect of personal appearance and hygiene.  Although there was reference to suicidal thoughts, there was no plan and no actual attempt.  There was no indication that the Veteran's suicidal ideation had an impact on his social and occupational functioning beyond the extent already contemplated by the assigned rating criteria in effect.  Overall, the June 2008 VA examiner concluded that the Veteran's symptomatology caused moderate impact on his occupational skills.  Additionally, the Veteran was able to successfully complete the six month RRTP inpatient program without incident.  He did not display symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; or speech intermittently illogical, obscure or irrelevant. Thus, during this time frame, the disability picture did not more closely approximate the next higher 
70 percent disability rating.  As such, the Board finds that from January 18, 2008 to July 8, 2008, the Veteran's PTSD has not warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

PTSD from October 1, 2008 to September 7, 2009

VA Treatment Records from September 2008 to December 2008 reveal that the Veteran was admitted to a VA PTSD inpatient treatment program in September 2008.  See September 2008 to December 2008 VA Treatment (Hot Springs and Sioux Falls).  The Veteran was transferred to the PTSD program after successfully completing a substance abuse program.  He was compliant throughout the substance abuse program.  The Veteran continued to experience, anxiety, nightmares, audio hallucinations, anger, mood swings and recollections of his being on the naval ship fighting fires when he smelled something burning.  He expressed interest in vocational training after his PTSD treatment and stated that he was unable to hold a job.  Notably, he stated he had four jobs in the past year.  The examiner recorded that the Veteran was neatly dressed; alert and oriented; cooperative; and had normal spontaneous speech.  Furthermore, the Veteran was coherent and logical although his mood was depressed.  The examiner diagnosed the Veteran with PTSD moderate to severe, Alcohol Dependence in full sustained remission; and Nicotine Dependence.  

In October 2008, the Veteran applied for and was granted Social Security Disability.  An SSA Psychiatric Review Technique report with a date range of June 2007 to February 2009.  See June 2007 to February 2009 VA Treatment.  His symptoms were anxiety; recurrent severe panic attacks manifested by sudden unpredictable onset of intense apprehension, fear, terror, and sense of impending doom occurring on the average of at least once a week; and recurrent intrusive recollections of traumatic experience, which were a source of marked limitations.  Moreover, he experienced extreme difficulties in social functioning, marked difficulties in maintaining concentration, persistence, or pace; and episodes of decompensation.  The Veteran was granted Social Security disability with an effective date of June 15, 2007 for Anxiety Related Disorders and a secondary diagnosis of Affective Disorders.

In a December 2008 statement, the Veteran reported that he had tried working from home as a healthcare recruiter, but was terminated from the job.  See December 2008 Statement in Support of Claim.  He stated that his lack of communication and interpersonal skills prevented him from holding down a job.  His anxiety and depression were elevated and he found it difficult to leave the house.  Moreover, he stated his medications were not helping.  

VA Treatment records in January 2009 reveal that the Veteran was experiencing panic attacks, anxiety with worsening symptoms, and he was concerned about whether or not he should be driving a vehicle.  When asked directly by the examiner the Veteran stated he had been drinking and was experiencing paranoia.  The examiner annotated that the Veteran was well groomed with appropriate hygiene, his mood was euthymic and anxious.  The Veteran was noticeably calmer than past sessions; his thoughts were clear and coherent; and he was not experiencing visual or auditory hallucinations.  There were no indications of suicidal or homicidal ideation.

The Veteran's wife provided a statement in February 2009 detailing her experiences with the Veteran.  She asserted that the Veteran had been very outgoing and was a member of a fraternity in college with lots of friends.  She also expressed that her husband had been very loving and supportive in the past.  Due to the PTSD she related that her husband had no friends, he was angry, and could not handle stress.  Over the past two years her husband had been unable to hold a job.  The Veteran had begun to experience nightmares over the past couple of years that were becoming more frequent and severe.  She further stated that her husband had visual hallucinations and heard voices.  

In March 2009, the Veteran was afforded a VA PTSD examination.  During the examination the Veteran denied any current nightmares but reported poor quality of sleep, which could have been attributed to his use of a Continuous Positive Airway Pressure (CPAP) machine.  He stated that he was depressed and isolated himself from his family members because he was always yelling and angry.  The Veteran's wife attended the examination and asserted that the Veteran had no friends; he was short-tempered; and unable to maintain gainful employment.  She further asserted that when the Veteran drank he would scream, call her names, and swear.  On one occasion she stated the Veteran had struck her.  The examiner administered the Minnesota Multiphasic Personality Inventory (MMPI), however he determined that the Veteran over-endorsed his symptoms, thus the report was invalid.  Despite the exaggeration of symptoms the examiner concluded that the Veteran met the criteria for a PTSD diagnosis.  Notably, the examiner stated that the Veteran's Alcohol Abuse was most likely primary, which manifested in his Antisocial Personality.  Finally, the examiner stated he could not ascertain whether or not the Veteran could manage his own finances due to his cognitive complaints with regard to attention, concentration, and memory.

VA Treatment records from April 2009 to June 2009 reveal that the Veteran had a Neuropsychological Evaluation done in April 2009.  See April 2009 to June 2009 VA Treatment (Part3) and (Part 4).  The Veteran obtained scores less than would be expected given his background, which included Bachelor degrees in Economics and Psychology.  Specifically, in the areas of simple visual attention in a timed format; visual attention and simple sequencing; visual attention in alternating sequencing; semantic fluency; and delayed recall for unrelated verbal information.  However, the Veteran demonstrated no difficulties in the area of visual spatial ability or in immediate learning and new recall.  His confrontational naming scores were considered some of the better scores in the language domain.  The examiner opined that the Veteran's difficulties were related to psychiatric and emotional difficulties rather than organic damage to the brain.  He recommended that the Veteran continue with psychological treatment.

In May 2005, the Veteran was involved in a single car rollover.  See May 2009 Private Treatment (Car Accident / Trauma Consultation).  A Computerized Tomography (CT) scan of the brain was negative for acute injury.  The Veteran did experience rib fractures, facial lacerations, and an open ulnar fracture.

The Veteran's spouse drafted another statement in June 2009 detailing why she felt her husband could no longer maintain gainful employment.  She described her husband as withdrawn and isolated; lacking in self-confidence, forgetful; and depressed.  Furthermore, the Veteran was experiencing recurrent nightmares, was no longer involved in family functions, paranoid, and continually angry.  She described the Veteran's hallucinations and stated he was really anxious along with being depressed.  Additionally, she detailed his inability to work around other people due to an inability to control his anger in a work environment.  She felt her husband was a totally different person compared to the man she had married and known for 24 years.

In July 2009, the Veteran was administered a Psychological Evaluation in order to determine if he was an appropriate candidate for a Serious Mental Illness Intensive Outpatient Program.  See July 2009 VA Treatment.  On the evaluation the Veteran denied visual hallucinations but during the examination the Veteran reported having hallucinations involving fog, mist and a black shadow.  He described himself as having low self-esteem, feeling exhausted during the day, having problems falling asleep, and socially isolating.  The Veteran did not report suicidal or homicidal ideation, although he admitted to at least one domestic violence incident regarding his wife and spanking his children.  He was unemployed at the time of the assessment.  The examiner recorded that the Veteran arrived on time and was appropriately dressed.  The Veteran was cooperative during the interview and the examiner asserted that the Veteran's self-reported symptoms ranged from moderately to extremely severe, however there were no observable behaviors to suggest that his symptoms were that disabling.  The Veteran was not seen as a good candidate for the inpatient program.

The Veteran was later admitted into an Inpatient PTSD program in September 2009. See September 2009 Admission into Inpatient PTSD Program Examination.  
A Psychological Assessment conducted upon admission revealed that the Veteran experienced nightmares related to his military trauma, depression, anger, and flashbacks to the traumatic incident.  He expressed that his anger was affecting his family due to his yelling and screaming all the time.  Furthermore, the Veteran reported that he was having panic attacks; interrupted sleep usually only sleeping two to three hours a night; and he had begun wetting his bed two to three times a week for the previous six months.  He thought the bed wetting was due to his medication regime and wanted to review his current prescriptions.  The Veteran denied auditory hallucinations but stated he had previously experienced visual hallucinations of dark shadows.  There were no signs of suicidal or homicidal ideation.  The examiner observed that the Veteran was coherent, rational, displayed the appropriate mood, and there was no evidence of thought disorder or significant intellectual deficits.  The examiner administered a battery of tests to include the MMPI, which indicated that the Veteran overstated his symptoms.  However, his main themes of depression, anxiety and PTSD were noted.  On the Beck Depression Inventory the Veteran's depression was rated in the severe range on a ten point scale.  His symptoms included punishment feelings, self-dislike, self-criticalness, loss of interest, indecisiveness, and increased sleep.  On the Beck Anxiety Index the Veteran's overall anxiety was in the severe range and the report showed the Veteran severely struggled with feeling numb and being unable to relax.  The final test evaluated the Veteran's PTSD symptoms on a 5 point scale.  The Veteran scored a four on the five point scale indicating extremely severe struggles with PTSD.  

Following review of the evidence above, the Board finds that a rating in excess of 50 percent disabling for the Veteran's PTSD is not warranted during this stage of the appeal.  The Veteran exhibited symptomatology consistent with a 50 percent disability rating.  Specifically, during the March 2009 VA PTSD examination, the Veteran denied recurrent nightmares although he continued to have problems sleeping, which could have been attributed to his CPAP machine.  Regarding social impairment, it was noted the was socially isolated, but he had been married for more than 20 years and has 2 children.  The evidence shows he can established and function with regard to family relations.  Despite slow speech, his judgment, insight and impulse control were adequate.  The Board finds that such evidence does not reflect deficiencies in mood, thinking or judgment.  The Veteran's spouse asserted that the Veteran had no friends, was short-tempered, and unable to maintain gainful employment.  The Board has considered this statement by the Veteran's spouse, when it is viewed in the context of the total evidence for his period it does not tip the scales towards more nearly approximating the next-higer rating.  The evidence does not display a disability picture commensurate with a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; or speech intermittently illogical, obscure or irrelevant.  The Board notes the Veteran had at least one reported incident of domestic violence; however the record during this period does not reflect a continuous lack of impulse control, arrests, or violence against individuals in the workplace that could potentially warrant a higher rating.  The Veteran's symptoms were contemplated in the 50 percent rating criteria.  The Veteran's disability picture does not show occupational and social impairment with deficiencies in most areas such as work, school, or family relations.  As such, the Board finds that from October 1, 2008 to September 7, 2009, the Veteran's PTSD has not warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

PTSD from November 1, 2009 to August 24, 2013

An RO decision in November 2009 reduced the Veteran's PTSD rating from 
100 percent disabling to 50 percent disabling, effective November 1, 2009.

In May 2010, the Veteran received a VA Vocational Assessment that stated he continued to struggle with outside influences and was not ready to function in a vocational field.  See May 2010 VA Vocational Assessment.

In June 2010, a VA career counselor annotated that the Veteran decided to stop career counseling and solely focus on his therapy.  See June 2010 VA Treatment (Career Counseling).  The Veteran admitted that he wanted to withdraw from the Chapter 31 program.

The Veteran received a Neuropsychological Evaluation in October 2011.  See February 2010 to October 2011 VA Treatment.  The Veteran was referred to the evaluation due to complaints in regard to cognitive difficulties.  The Veteran and his spouse were concerned about whether or not the Veteran had a Traumatic Brain Injury (TBI).  Although the Veteran believed the issue was more likely related to stress and anger.  Memory issues had begun eleven years ago and the Veteran reported occasionally not being able to understand what was being said to him.  He also asserted that he sometimes got confused during conversations and felt his personality had changed with increased irritability.  Sleep deprivation continued to be a significant issue for him.  At the time of the evaluation the Veteran had been unemployed for the past three years.  The examiner observed that the Veteran was appropriately dressed, cooperative, and attentive.  He noted that the Veteran did not express any suicidal or homicidal ideations.  Furthmore, the examiner annotated that validity checks were utilized as part of the evaluation process and he felt the Veteran's responses were reliable.  Results of the evaluation demonstrated that the Veteran did better with verbal information rather than visual information.

The Veteran was afforded a VA PTSD examination in September 2011.  He displayed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, distubances of motivation and mood, and difficulty in adapting to stressful circumstances, to include in a work like setting.  The Veteran had no other friends and spent most of his time in the basement.  He was unemployed at the time of the examination and felt he was unable to work because he became easily angered and anxious in small spaces.  The examiner recorded that the Veteran had mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty accepting stressful circumstances.  Moreover, the examiner concluded that the Veteran met the DSM-IV criteria for a PTSD diagnosis that was chronic.  He concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  It was added that his PTSD causes clinically significant distress in his social and occupational functions and adversely affecting his mood, cognition and ability to cope with stressful situations.

In October 2013, the Veteran was admitted to a VA DOM program for treatment of his alcohol and PTSD disabilities.  Subsequently, an RO rating decision dated October 2013, increased the Veteran's PTSD rating to 100 percent disabling, effective August 25, 2013, through December 18, 2013.  An evaluation of 
50 percent disabling was restored January 1, 2014, in the same decision.

Based on the evidence above, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD for this stage of the appeal was not warranted.  The evidence throughout this stage of the appeal shows a disability picture of the Veteran having occupational and social impairments with reduced reliability and productivity.  When viewing all the relevant evidence in total for this period, the Board finds that Veteran's disability picture did not show occupational and social impairment with deficiencies in most areas such as work, school, or family relations.  For example, the November 2011 VA examiner concluded that the Veteran's symptomatology was consistent with a 50 percent rating.  The neuropsychiatric evaluation noted that the Veteran was appropriately dressed, cooperative, and attentive and without any suicidal or homicidal ideations.  Additionally, as noted above, VA treatment records from September 2011 to April 2014, reveal that the Veteran was doing "well".  Specifically, in a treatment record dated March 2014, the Veteran reported significantly reduced PTSD and depression symptoms as well as abstaining from alcohol.   As such, the Board finds that during this rating period from November 1, 2009 to August 24, 2013, the Veteran's PTSD has not warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

PTSD from February 1, 2014 to November 23, 2015

In February 2014, the Veteran was transferred from a twenty-one day VA Alcohol and Marijuana inpatient substance abuse program to a VA DOM program for PTSD.  See January 2014 to February 2014 VA Treatment.  He reported symptoms of having nightmares, anger, flashbacks and insomnia.  Upon transfer he denied suicidal or homicidal ideation.  His risk assessment found him to be low risk and he was prescribed the medication Zolpidem.  He felt his medications were keeping him in control and the medication doses were appropriate.  In addition, he denied increased depression or anxiety.  Notably, he was waking up well rested and was not having trouble falling asleep.  He was also participating in a VA vocational program.  The examiner observed that the Veteran was alert, had normal speech, and there was no evidence of suicidal or homicidal ideation.

A VA treatment record in June 2014, annotated that the Veteran arrived twenty-five minutes late due to a side job he was doing.  The Veteran reported that he continued to work on managing intense emotions effectively and shared that overall he had been able to manage his emotions during the past month.  He continued to express satisfaction with his current reduced PTSD and depression symptoms.  The Veteran stated he was abstaining from alcohol and his main concern was his relationship with his wife.  He was trying to work through how his PTSD symptoms had impacted his family over the years.  The examiner observed that the Veteran appeared healthier, his hygiene was good, and his symptoms appeared significantly reduced compared to several months ago.  The Veteran appeared motivated to maintain improved functioning and he showed a desire to continue improving his quality of life.  There were no indications of suicidal or homicidal ideation and the Veteran firmly denied any such thoughts.  

The Veteran was afforded another VA PTSD examination in July 2014.  The Veteran's wife attended the session and the Veteran reported a good relationship with his wife.  The Veteran stated he had a short fuse, liked spending time by himself, he did not have any friends, and had infrequent contact with family members who resided in town.  Regarding the Veteran's hobbies concerning art and music, it was stated that  the Veteran's family will get together once and awhile and play.  With regard to employment, the Veteran had been unemployed since 2007 and occasionally assisted his wife with her home based business by doing computer coding.  He described his current symptoms as moderately depressed mood most days with feelings of guilt and shame.  Additionally, he reported while taking his current regime of medications he was able to sleep for seven hours, but felt exhausted when he woke up.  His wife stated that the Veteran had short term memory problems, he experienced nightmares two times a month, and avoided media related to his military trauma.  The Veteran discussed his past job losses due to what he felt was his irritability and stated he was working with the VA in an attempt to volunteer.  The examiner recorded symptoms of anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner concluded that the Veteran met the criteria for a DSM-5 PTSD diagnosis.  He further opined that the Veteran's symptoms caused moderate to severe impairment in his occupational functioning and moderate impairment in his social functioning.  The examiner concluded by stating the Veteran's PTSD symptoms did not prevent him from obtaining and maintaining gainful employment.  The examiner concluded by stating that the prognosis is good if the Veteran continues with his current course of treatment.

In VA treatment records from September 2014 to May 2016, the Veteran reported during a March 2015 appointment that "things were going well with his family" and he had started working at a prosthetics company.  See September 2014 to May 2016 VA Treatment (Part 5).  Although the Veteran stated the job was fast-paced he asserted that he was handling the job by using his coping skills.  He was working out at the gym and denied any alcohol or street drug usage.  The examiner recorded that the Veteran was neatly groomed, alert, cooperative and showed no signs of acute distress.  His speech was normal and he denied any suicidal or homicidal ideations.  

In April 2015, during VA treatment the Veteran reported he lost the job at the prosthetic company after working for two months.  See September 2014 to May 2016 VA Treatment (Part 4).  He described being comfortable with the fast-paced work however he needed to occasionally ask co-workers for assistance who were also busy with their own work.  On at least one occasion he used a swearword to get a colleague's attention.  He also stated he took additional breaks when he got stressed, which led to him being asked to resign.  The Veteran realized that he should not have used a swearword and reflected that he should have taken another position that was offered to him at the same time, which offered a slower paced environment.  The examiner annotated that the Veteran appeared optimistic despite the job loss.  His judgment appeared sound and his thought processes were non-psychotic.  There were no observations of suicidal or homicidal ideation.

Additionally in April 2015, the Veteran received a Vocational Rehabilitation Narrative Report.  See April 2015 Vocational Rehabilitation Narrative Report.  The vocational assessment described the Veteran as having serious employment handicaps.  The Veteran reported having flashbacks that disrupted his daily life and sleep cycle.  Additionally, he did not like being around people and became upset easily.  The Veteran was reported to have on-going memory problems, depression, anxiety, hyperviligence, avoidance issues, patterns of isolation, nervous shaking, hallucinations, and paranoid behavior.  The report determined that the Veteran's service connected disabilities reduced his opportunities for employment.  He would not be able to return to any of his former job duties due to risk factors.  Furthermore, the counselor noted that although the Veteran had some transferrable skills in labor type work, economics, and psychology; he did not have the training to allow him to find compatible employment.  His psychological factors, severity of PTSD symptoms, negative attitude, difficulties in communicating and previous criminal history, which included a felony, all were seen as serious handicaps toward gainful employment.  The counselor surmised the Veteran's vocational employability as uncertain.  

In August 2015, the Veteran contacted the VA by telephone and stated he had "fallen off the wagon" and gotten into an altercation, which resulted in him being charged with an assault.  See September 2014 to May 2016 VA Treatment (Part 3).  During a September 2015 VA treatment session, the Veteran revealed that he had started weaning himself off his medications without consultation with his psychiatrist and had begun drinking alcohol.  He had a vague recollection of the altercation that led to his arrest because he was intoxicated at the time of the incident.  See September 2014 to May 2016 VA Treatment (Part 2).  The Veteran later admitted with his wife in the treatment session that several incidents involving negative interactions with his wife and family members had been due to his drinking.  He apologized to his wife for his transgressions.  The examiner annotated that the Veteran was neatly dressed, well groomed, alert, cooperative, displayed no acute distress, and his speech was normal and spontaneous.  There were no indications of suicidal or homicidal ideation.  The examiner assessed the Veteran's primary diagnosis as Alcohol Use Disorder and stated the Veteran's PTSD symptoms were being effectively controlled when the Veteran took his medications.  Notably, due to the arrest the Veteran had lost a new job he was supposed to start the following week at the VA.  

Following the arrest the Veteran requested inpatient treatment and entered a VA DOM program in November 2015.  He treated at the facility until March 2016.  See September 2014 to May 2016 VA Treatment.  Subsequently, an RO decision dated March 2016 increased the Veteran's PTSD rating to 100 percent disabling effective, November 24, 2015, and returning to 50 percent disabling effective April 1, 2016.  

Based on the evidence of record for this stage of the appeal the Board finds that a rating in excess of 50 percent for the Veteran's PTSD was not warranted.  Throughout this stage of the appeal the evidence does not demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations or judgment.  The Veteran's symptoms were exacerbated by weaning himself off of his medication regime.  As noted by the Veteran in a March 2015 treatment session "things were going well" and he had even acquired a new job.  His life began to unravel when he halted his medication regime and began drinking.  Moreover, the July 2014 VA examiner diagnosed the Veteran with PTSD and stated his symptoms caused moderate to severe impairment of his occupational functioning.  In addition, he stated that the Veteran's social functioning was moderately impaired.  The April 2015 vocation rehabilitation report noted some serious problems, but cast his employment outlook as uncertain.  VA treatment reports from this time period indicated that the Veteran was about to begin a job with VA, but this is when he fell "off the wagon."  Overall, the Veteran has shown the ability to bounce back from the periods when he has had to be an inpatient.  Indeed, a March 2015 appointment that "things were going well with his family" and he had started working at a prosthetics company.  The totality of the evidence this period does not reflect exhibited symptomatology commensurate with a 
70 percent disability rating such as suicidal ideation; obsessional rituals which interfere with routine activities; or speech intermittently illogical, obscure or irrelevant.  As such, the Board finds that during this rating period from February 1, 2014 to November 23, 2015, the Veteran's PTSD has not warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

PTSD from April 1, 2016 thereafter

A Discharge Summary for inpatient alcohol treatment in March 2016 reported a discharge diagnosis of Alcohol Abuse and Marijuana use, secondary to PTSD.  See November 2015 to March 2016 VA Treatment BHVA Discharge Summary.  When the Veteran initially arrived for treatment it appeared he was drug seeking but this behavior corrected itself after he was informed that narcotics would not be prescribed for him.  The program was seven weeks in duration and during the program the Veteran was an active participant with a positive attitude.  He was observed to be neatly groomed, alert, oriented and goal directed.  There were no indications of suicidal or homicidal ideation.  The Veteran further denied feelings of helplessness or hopelessness. At discharge he was considered stable.  

VA treatment records from March 2016 to April 2016 reveal that the Veteran displayed appropriate behaviors during a March 2016 VA treatment session.  He was attentive to a video presentation and later agreed recognizing symptoms of depression would be helpful in his recovery.  During the session the Veteran was alert and oriented to the group conversation.

Following the review of evidence above, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD was not warranted after April 1, 2016.  Throughout this stage of the appeal the evidence does not demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations or judgment.  The Veteran was able to follow the rules and regulations of an inpatient treatment program.  His November 2015 Discharge Summary report recorded that his condition was stable at discharge.  During treatment following his discharge the Veteran continued to display a disability picture commensurate with a 50 percent rating.  The Board has considered the Veteran's statements and his spouses with regard to his observable symptoms.  The Board finds the Veteran and his wife competent and credible with regard to the Veteran's observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However the objective medical findings are more persuasive and reveal that the Veteran has not shown symptomatology meeting the criteria for a 70 percent disability rating.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As such, the Board finds that from April 1, 2016, and thereafter the Veteran's PTSD has not warranted a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's symptoms were generally consistent throughout the appeals period other than those noted for the Veteran's inpatient treatment where he received increases to 100 percent disabling for his PTSD disability.  Therefore, no additional staged ratings were warranted.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

The Board also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  The Veteran's symptoms, to include those such as depression, irritability , anger, sleep deprivation, paranoia and isolation, have been contemplated by the rating criteria and is sufficient to rate the Veteran's disability picture.  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16 (2008).  The Board adds the action taken on remand, referral to the Director under § 4.16(b), is not relevant to the issue of referral for extraschedular consideration under § 3.321(b).  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (stating that the Director's decision is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence).  It is simply a decision that is adopted by the RO and reviewed de novo by the Board. 

In sum, the preponderance of evidence is against the claim, thus the benefit-of-the- doctrine is not applicable and the Board finds that the a rating in excess of 
50 percent disabling for the Veteran's PTSD is not warranted throught the entirety of the appeal.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial disability rating in excess of 50 percent prior to January 17, 2008, and thereafter excluding the periods of 100 percent disability rating for inpatient treatment (July 8, 2008 to September 30, 2008; September 8, 2009 to October 31, 2009; August 25, 2013 to January 31, 2014 and November 24, 2015 to March 31, 2016) for posttraumatic stress disorder (PTSD) with alcohol abuse., is denied.


REMAND

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

Generally, to be eligible for a TDIU claim, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director for extra-schedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  

In the instant case, the Veteran's is service-connected for PTSD and scar residuals from a cyst excision.  His combined disability rating is 50 percent thus he does not meet the threshold requirements for a TDIU.  38 C.F.R. § 4.16(a).  However, the Board finds that the evidence of record indicates that the Veteran cannot maintain substantial gainful activity and the Veteran's TDIU claim should be considered by the Director.  The evidence in supporting the submission consists of episodes of decompensation requiring VA inpatient treatment in July 2008, September 2009, October 2013, and November 2015.  Additionally, the Veteran was granted Social Security Disability based upon his mental health disability in June 2007.

The Veteran's statements along with his spouse's statements show that he has continued to struggle despite inpatient treatment and prescribed medications.  The Board finds the statements by the Veteran and his spouse competent and credible in regards to the Veteran's observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA treatment records in April 2015 reveal that the Veteran was asked to resign from a job after swearing at fellow colleague.  In addition, a Vocational Rehabilitation Report also in April 2015 reported that the Veteran was unable to return to his previous occupation due to service-connected disabilities and the Veteran did not have the training required to potentially utilize the transferrable skills he had acquired from his work history and education.  The Veteran's episodes of decompensation, the failure of his medication regime to successfully manage his symptomatology, and his vocational assessment combined support a conclusion that the Veteran is no longer employable.  Thus, the Board remands the claim to the AOJ for referral to the Director.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

2.  Thereafter, if any benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


